PER CURIAM.
Leroy Yarrell (Yarrell) appeals from his sentence, arguing that his seoresheet contains errors. We agree.
Yarrell pleaded no contest in case 95-77 to resisting an officer with violence, committed on May 1, 1995, in Franklin County. Yarrell then was placed on community control; he violated community control by absenting himself from his residence on July 2, 1995. The trial judge revoked Yarrell’s community control and sentenced Yarrell to 33.3 months in prison.
Yarrell argues and the State concedes that the seoresheet was incorrectly calculated in that it faded to subtract the required twenty-eight points from the total sentence points. We also agree with Yarrell’s assertion that only six “release program violation” points, rather than twelve, should have been imposed, because only one program violation occurred in that case. These errors placed Yarrell in a harsher sentencing category than he would have occupied on a correctly calculated seoresheet. We therefore reverse and remand for resentencing. Hills v. State, 661 So.2d 1314 (Fla. 1st DCA1995).
We accordingly affirm Yarrell’s conviction, reverse his sentence, and remand for sen*1128tencing upon a correctly calculated score-sheet.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.